DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112(a) Rejections Withdrawn
The rejection of claims 1-10, 14 and 16 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claimed subject matter such that it is now enabled.  

112(b) Rejections Withdrawn
The rejections of claims 1-10, 14 and 16 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claim 1, the amendment clarifies the claim as appropriate.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

Claim Rejections - 35 USC § 102, MAINTAINED
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 14, in so far as they read on the species defined in the previous Office Action, remain rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Biochemical Pharmacology (1962), 11(12), pp. 1163-1173, prior art of record.  Inventor’s amendment and arguments have been carefully considered but are not persuasive.  
The species defined in the previous Office Action is the species defined when, using the formula of claim 1: R2=R3=halogen; R1=R4=X=Y=Z=hydrogen; and R5=nitro (page 7, Office Action of record on 10/20/2021).  
Biochemical Pharmacology (1962), 11(12), pp. 1163-1173 teaches the diagramed compound 1,2-dichloro-4-benzenesulfonamido-5-nitobenzene labeled as DCBN (page 1164, Fig. 1).  This compound is encompassed by  instant formula 1 when, as was outlined in the previous Office Action, instant variables R2=R3=halogen; R1=R4=X=Y=Z=hydrogen; and R5=nitro.  Furthermore, as was also outlined in the previous Office Action, the reference teaches a method of treating cancer (spontaneous mammary cancers of mice) comprising administering an effective amount of a mixture of 1,2-dichloro-4-benezenesulfonamido-5-nitrobenzene and 1,2-dimethyl-4-(p-carboxyphenylazo)-5-hydroxybenzene (a second therapeutic agent) (abstract).  
Inventor argues that the cited prior art compound has a hydrogen at the position corresponding to variable R5 of instant formula 1.  The examiner respectfully disagrees.  The diagramed compound of the prior art explicitly shows a nitro moiety at the position corresponding to variable R5 of instant formula 1.  (Note that the N-substituted benzene single bond which joins these two moieties does not restrict rotation of these moieties relative to one another, according to valance bond theory.  Simply rotating the substituted benzene 180˚ around this bond produces the orientation of instant formula 1.)   Inventor’s claims still read on the cited prior art compound.  

Markush Search
As was stated in the previous Office Action, the elected species has been searched and is deemed free of the prior art.  
Since inventor has not overcome the outstanding art rejection, the Markush search has not been expanded.  
All claimed and as yet unexamined subject matter which does not read on the above defined species is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Allowable Subject Matter
The elected species being deemed free of the prior art, any instant method of treatment claim, or portion of such a claim, drawn exclusively to this species would constitute allowable subject matter.  That being the case, Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-5, 9, 10 and 16 are also objected to because they encompass subject matter which is deemed free of the prior art (the elected species) as well as subject matter which has not yet been completely searched.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/21/2022